DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is in response to applicant’s amendment/response file on 23 May 2022, which has been entered and made of record.  Claims 1, 3-7, 9-10 and 13 have been amended.  Claims 14-17 have been added.  No Claim has been cancelled.  Claims 1-17 are pending in the application.

	Response to Arguments
Applicant's arguments, with respect to Drawing Objection, Claim Objection, 35 U.S.C. §112(b) and §101 rejections, see p.8-9, filed on 23 May 2022 have been fully considered and are persuasive.  The previous Drawing Objection, Claim Objection, 35 U.S.C. §112(b) and §101 rejections are withdrawn after Specification and related claims being amended.
Applicant’s arguments, see p.9-11, filed on 23 May 2022, with respect to the rejection(s) of Claim(s) 1-13 under 35 USC §103 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The newly amended independent Claim(s) 1/7 is/are now rejected under 35 USC §103 as being unpatentable over Yeo (KR-10-2017-0107581 A1) in view of Gomes et al. (Creating and Assembling Virtual Exhibitions from Existing X3D Models, Technical Report Jan. 2011). See detailed rejections below.

Claim Objections
Claims 5 and 11-12 and objected to because of the following informalities:
Claim 5 recites transmitting the identification information …, layout information of the one or more work images, the layout information including the specific location and the specific size, …  (lines 4-5).  Suggest adding wherein in front of the layout information including ….  Similar suggestion is applied to Claim 11 and 12.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-9 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gomes et al. (Creating and Assembling Virtual Exhibitions from Existing X3D Models, Technical Report Jan. 2011).
Regarding Claim 1, Gomes teaches or suggests a method providing a virtual exhibition space, the method implemented by a computer (p.3 lines 10-11: create virtual exhibitions, for instance to make them available on the Web.  A skilled person would have recognized that web application is implemented by a computer), the method comprising: 
preparing, by a server, a space image on which an exhibition space having a plurality of empty wall surfaces is expressed in three dimensions (p.3 last paragraph: Among other references in this area, those listed have in common the use of 3D models in VRML or X3D. This technology has also been used for creating virtual museums exhibitions, since in most cases they are intended to be viewed through the Web as a means to display museum collections and attract visitors.  A skilled person would have recognized to include a web server to provide the virtual exhibition service), wherein each empty wall surface of the plurality of empty wall surfaces is in a state where a work is not disposed (p.9 third paragraph: building model, one of these areas may correspond to a wall or to the floor.  Also see p.14 fig.5); 

    PNG
    media_image1.png
    447
    580
    media_image1.png
    Greyscale

displaying, on a screen of a first user terminal, a portion of the space image with the empty wall surface, wherein the displayed portion of the space image with the empty wall surface is changed in response to a user input into the first user terminal (p.10 Section 4.3 lines 3-6: Before starting the placement of art objects, therefore, the user must choose which areas are suitable for placement. This selection can be interactive, choosing one by one all the suitable surfaces or using pre-defined filters.  Since Gomes teaches the placement area selection is an interactive procedure, a skilled person before the effective filing date of the claimed invention would have known to display empty walls portion by portion in response to user’s input for the user to decide whether to select the displaying surface or not); 
receiving, by the first user terminal, a selection of a first user for a specific empty wall surface among the plurality of empty wall surfaces on the space image (p.13 line 3 below fig.4: The elected surfaces for objects’ placement become highlighted and selectable when the cursor is over them); 
displaying, on the screen of the first user terminal, an empty wall surface image of the specific empty wall surface, the empty wall surface image being where the specific empty wall surface is expressed in two dimensions (p.14 fig.5);
receiving, by the first user terminal, a command of the first user to overlay and arrange one or more work images at a specific size (p.4 second paragraph lines 4-7: The latter task is accomplished using two auxiliary windows opened by double-clicking on a wall in the floor plan: one of the windows represents the layout of the paintings placed on that wall; and the other window presents the interface to add, delete, resize or move the paintings) at a specific location on the empty wall surface image (p.13 lines 5-6 below fig.4: To place a new object in the scene, the user clicks in a selectable surface and the object is placed in that point); 
generating, by the first user terminal, a snapshot image of the specific empty wall surface, the snapshot image being where the one or more work images are overlapped and arranged on the empty wall surface image (p.13 fig.4: notice the snapshot image with artworks hung on the wall).
Gomes does not explicitly recite transmitting, by the first user terminal, identification information of the specific empty wall surface, the snapshot image, and the one or more work images to the server.
However Gomes’ Virtual Exhibition Builder is a web application (p.3 last four lines: This technology has also been used for creating virtual museums exhibitions, since in most cases they are intended to be viewed through the Web as a means to display museum collections and attract visitors) and The goal is to help museum curators to build virtual exhibitions for the Web and to be used in local interactive kiosk displays (p.4 third paragraph lines 5-6).  Gomes further teaches allowing adding database (p.8 lines 11-15: Furthermore, the artworks displayed in some temporary exhibitions do not belong to the museum’s collection, so it is not supposed to add them to the museum’s database. The information can be added to the database using any tool that handles SQLite databases).  It would have been obvious to a POSITA before the effective filing date of the claimed invention to add the last limitation of transmitting, by the first user terminal, identification information of the specific empty wall surface, the snapshot image, and the one or more work images to the server since it is the museum curator, who is the first user, identifies information of the specific empty wall, selects the one or more work images, and arranges the layout of the wall with work images attached on the wall (p.13 lines 1-17).

Regarding Claim 2, Gomes discloses wherein the space image has a shape where a plurality of one-point perspective or a plurality of two-point perspective are integrated (fig.4 or fig.6: notice the wall surfaces have different perspective and integrated in one image).

    PNG
    media_image2.png
    421
    533
    media_image2.png
    Greyscale

Regarding Claim 5, Gomes discloses wherein the transmitting of the identification information of the specific empty wall surf ace, the snapshot image, and the one or more work images to the server includes: transmitting the identification information of the specific empty wall surface (p.6 line 1: Selection of the surface that will potentially exhibit artworks), layout information of the one or more work images (p.4 second paragraph: the layout of the paintings placed on that wall), the layout information including the specific location and the specific size (p.6 line 2: Placement of 2D and 3D artworks and p.4 second paragraph lines 4-7: The latter task is accomplished using two auxiliary windows opened by double-clicking on a wall in the floor plan: one of the windows represents the layout of the paintings placed on that wall; and the other window presents the interface to add, delete, resize or move the paintings), the snapshot image (p.6 line 5: the resulting virtual exhibition), and the one or more work images to the server (p.8 second paragraph: Information about the artworks is stored in a database integrated into the application, using SQLite … The information can be added to the database using any tool that handles SQLite databases …).

Regarding Claim 6, Claim 6 is in similar scope to Claim 1 except in the format of “non-transitory computer readable media”.  Therefore the rejection to Claim 1 is also applied to Claim 6.

Regarding Claim 7, Gomes teaches or suggests a method providing a virtual exhibition space, the method implemented by a computer (p.3 lines 10-11: create virtual exhibitions, for instance to make them available on the Web), the method comprising: 
preparing, by a server, a space image on which an exhibition space having a plurality of empty wall surfaces is expressed in three dimensions (p.3 last paragraph: Among other references in this area, those listed have in common the use of 3D models in VRML or X3D. This technology has also been used for creating virtual museums exhibitions, since in most cases they are intended to be viewed through the Web as a means to display museum collections and attract visitors.  Gomes does not explicitly recite the preparation of by a server.  However a skilled person would have recognized to include a web server in order to provide the virtual exhibition service through web), wherein each empty wall surface of the plurality of empty wall surfaces is in a state where a work is not disposed (p.9 third paragraph: building model, one of these areas may correspond to a wall or to the floor.  Also see p.14 fig.5); 
displaying, on a screen of a first user terminal, a portion of the space image with the empty wall surface, wherein the displayed portion of the space image with the empty wall surface is changed in response to a user input into the first user terminal (p.10 Section 4.3 lines 3-6: Before starting the placement of art objects, therefore, the user must choose which areas are suitable for placement. This selection can be interactive, choosing one by one all the suitable surfaces or using pre-defined filters.  Since Gomes teaches the placement area selection is an interactive procedure, a skilled person before the effective filing date of the claimed invention would have known to display empty walls portion by portion in response to user’s input for the user to decide whether to select the displaying surface or not); 
receiving, by the first user terminal, identification information of a specific empty wall surface among the plurality of empty wall surfaces on the space image (p.13 line 3 below fig.4: The elected surfaces for objects’ placement become highlighted and selectable when the cursor is over them.  Gomes does not explicitly use the phrase identification information.  However a POSITA would have recognized that at least one identification information regarding the selected item is needed  in order to select the identified item from others) and a snapshot image (p.6 line 5: the resulting virtual exhibition.  Also see p.13 fig.4: notice the snapshot image with artworks hung on the wall), the snapshot image being where the specific empty wall surface is expressed in two dimensions and where one or more works are overlapped on the specific empty wall surface to be arranged and expressed at a specific size (p.4 second paragraph lines 4-7: The latter task is accomplished using two auxiliary windows opened by double-clicking on a wall in the floor plan: one of the windows represents the layout of the paintings placed on that wall; and the other window presents the interface to add, delete, resize or move the paintings) at a specific location on the specific empty wall surface (p.13 lines 5-6 below fig.4: To place a new object in the scene, the user clicks in a selectable surface and the object is placed in that point); 
generating, by the first user terminal, an exhibition image by overlapping and arranging the snapshot image using a scale against the exhibition space (p.5 Section 3.1 third paragraph: The tool preserves the relative dimensions of the artworks and of the exhibition space which is a significant feature according to the team.  P.11 lines 8-9: One of the characteristics stored in the database is the physical dimensions of the artworks, so they are displayed using the correct scale); and  displaying, by the first user terminal, the exhibition image on a screen (p.13 fig.4).

Regarding Claim 8, Gomes discloses wherein the space image has a shape where a plurality of one-point perspective or a plurality of two-point perspective are integrated (p.13 fig.4 or fig.6: notice the wall surfaces have different perspective and integrated in one image).

Regarding Claim 9, Gomes discloses the goal of virtual exhibition builder is to help museum curators to build virtual exhibitions for the Web and to be used in local interactive kiosk displays (p.4 third paragraph lines 5-6).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to add a second user interface therefore including the limitation of further comprising: receiving a selection of a second user for the specific empty wall surface among the plurality of empty wall surfaces on the space image; and displaying the snapshot image on the screen in order to allow visitors to view the virtual exhibition created by the museum curators.

Regarding Claim 13, Claim 13 is in similar scope to Claim 7 except in the format of “non-transitory computer readable media”.  Therefore the rejection to Claim 7 is also applied to Claim 13.

Regarding Claims 14 and 16, Gomes discloses wherein the displaying the portion of the space image comprises: displaying, on the screen of the first user terminal, a first group of the plurality of empty wall surfaces; and in response to the user input to change a view point of the first user, changing the displayed portion of the space image to display a second group of the plurality of empty wall surfaces (p.8 fig.2 and third paragraph: Specific viewpoints can be defined to help navigation around the exhibition.  Also see p.16 Section “Viewpoint definition”: When this edit mode is active, the left panel provides options to define new viewpoints and select existing ones (Figure 7). When a viewpoint is selected, the right panel displays options for redefining it).

Regarding Claims 15 and 17, Gomes discloses receiving, by the first user terminal, a touch input to the specific empty wall surface as the selection of the first user for the specific empty wall surface among the plurality of empty wall surfaces on the space image (p.6 Section “4 Virtual Exhibition Builder” second paragraph: In the case of X3D this process involves touch sensors in areas that can become suitable for the placement of objects).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gomes et al. (Creating and Assembling Virtual Exhibitions from Existing X3D Models, Technical Report Jan. 2011)) as applied to Claim 1 above, and further in view of Nakada (US 5809298).
Regarding Claim 3, Gomes fails to disclose wherein the transmitting is performed in a background process while an input including description information about the one or more work images is received from the first user.
However parallel processing had been known to a POSITA before the effective filing date of the claimed invention in the computer application.  Nakada discloses a distributing device including a server side transmitting/receiving section 2a as a means of issuing provision requests according to the present invention, a terminal side transmitting/receiving section 2b as a receiving section (fig.6 and col.8 lines 38-43).
Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Nakada into that of Yeo as modified and to add the limitation of wherein the transmitting is performed in a background process while an input including description information about the one or more work images is received from the first user via two separate transmitting/receiving sections in order to speed up processing time by taking advantage of parallel processing units.

Regarding Claim 4, Gomes discloses the virtual exhibition is created by the museum curator and his team (p.4 last two lines: support the creation of virtual exhibitions by the museum curator and his team) via an interactive tool to build virtual exhibitions (p.5 Section 3.1 title: Usefulness of the interactive Tool to Build Virtual Exhibitions).  Gomes further teaches Information about the artworks is stored in a database integrated into the application, using SQLite (p.8 lines 3-4) and The information can be added to the database using any tool that handles SQLite databases (p.8 lines 13-15: The information can be added to the database using any tool that handles SQLite databases). 
 Therefore it would have been obvious to a POSITA before the effective filing date of the claimed invention to transmit the description information about the one or more work images to the server (to add one or more work images to the SQLite databases), upon a completion of receiving of the input including the description information about the one or more work images from the first user in order to reduce server’s processing time by sending a complete information within one transmission.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gomes et al. (Creating and Assembling Virtual Exhibitions from Existing X3D Models, Technical Report Jan. 2011 as applied to Claim 9 above, and further in view of Scheibe (US 2009/0040152 A1).
Regarding Claim 10, Gomes teaches or suggests receiving one or more work images from the server (p.11 lines 4-5: 2D artworks are stored as images in the database, along with additional information about the piece.  Since Gomes teaches the artwork database is stored in server’s database, it would have been obvious to a POSITA that a web user needs to receive the one or more work images from the server in order to view them).
Gomes fails to explicitly disclose wherein the receiving of the one or more work images from the server is performed in a background process while displaying the snapshot image on the screen.
However a POSITA before the effective filing date of the claimed invention would have already known using double buffering (i.e., while the image in one buffer is being displayed, another image is being received into a second buffer) in the field of displaying as taught by Scheibe ([0076]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Scheibe into that of Gomes as modified and to add the limitation of wherein the receiving of the one or more work images from the server is performed in a background process while displaying the snapshot image on the screen in order not to interrupt users during their viewing the exhibition.

Regarding Claim 11, Gomes discloses wherein the receiving of the one or more work images from the server further includes: 
receiving layout information of the one or more work images (p.4 second paragraph: the layout of the paintings placed on that wall), the layout information including the specific location and the specific size (p.6 line 2: Placement of 2D and 3D artworks and p.4 second paragraph lines 4-7: The latter task is accomplished using two auxiliary windows opened by double-clicking on a wall in the floor plan: one of the windows represents the layout of the paintings placed on that wall; and the other window presents the interface to add, delete, resize or move the paintings), and the one or more work images from the server (Gomes discloses the goal of virtual exhibition builder is to help museum curators to build virtual exhibitions for the Web and to be used in local interactive kiosk displays, See p.4 third paragraph lines 5-6.  Therefore it would have been obvious to a POSITA before the effective filing date of the claimed invention to add the limitation of receiving the one or more work images from the server in order to allow visitors to view the virtual exhibition created by the museum curators) and receiving a selection of the second user for a specific work among one or more works on the snapshot image (Gomes discloses the goal of virtual exhibition builder is to help museum curators to build virtual exhibitions for the Web and to be used in local interactive kiosk displays.  See p.4 third paragraph lines 5-6.  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to include the limitation of receiving a selection of the second user for a specific work among one or more works on the snapshot image in order to allow visitors to view any particular artwork displayed in the virtual exhibition); and
displaying a work image of the specific work on the screen using layout information of the work image of the specific work (p.13 fig.4.  Also see p.4 lines 7-9: the virtual exhibition is built choosing paintings from the database and selecting the area where they should be placed).

Regarding Claim 12, Gomes discloses wherein the receiving of the one or more work images from the server further includes: 
receiving the layout information of the one or more work images (p.4 second paragraph: the layout of the paintings placed on that wall), the layout information including the specific location and the specific size (p.6 line 2: Placement of 2D and 3D artworks and p.4 second paragraph lines 4-7: The latter task is accomplished using two auxiliary windows opened by double-clicking on a wall in the floor plan: one of the windows represents the layout of the paintings placed on that wall; and the other window presents the interface to add, delete, resize or move the paintings), the one or more work images (Gomes discloses the goal of virtual exhibition builder is to help museum curators to build virtual exhibitions for the Web and to be used in local interactive kiosk displays, See p.4 third paragraph lines 5-6.  Therefore it would have been obvious to a POSITA before the effective filing date of the claimed invention to add the limitation of receiving the one or more work images from the server in order to allow visitors to view the virtual exhibition created by the museum curators), and description information about the one or more work images from the server (p.16 lines 24-26: Gomes teaches or suggests providing the capability of displaying in the scene details from the selected artworks, such as title and author, in order to provide more information to visitors at the virtual exhibition, see), and 
wherein the displaying of the work image of the specific work on the screen using the layout information of the work image of the specific work includes: 
displaying the work image of the specific work and description information about the work image of the specific work on the screen using the layout information of the work image of the specific work (p.13 fig.4.  Also see p.4 lines 7-9: the virtual exhibition is built choosing paintings from the database and selecting the area where they should be placed).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YINGCHUN HE/Primary Examiner, Art Unit 2613